DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are presented for examination. 
3.	This Office Action is in response to application 16473581 June 25, 2019.  The claims that were preliminarily amended and filed on August 9, 2019 have been examined.
4.	Claims 2-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claims 1 and 10) and any intervening claims (2, 3, 6, 8).  Also, Applicant to include necessary features for a smooth transition from feature to feature to prevent gaps/disconnects/relationship issues (i.e. potential 35 U.S.C. 112(b), 2nd paragraph rejection) between features.

5.	Certified copy of PCT/JP2017/004248 was filed at USPTO on June 25, 2019.  Although the benefit date of February 6, 2017 was given to the application, the certified copy is not an English version to verify benefit eligibility of February 6, 2017.

6.	Claim 1 preamble recites “packet format inference apparatus.“  Because this feature is recited in the preamble, some Primary Examiners and SPEs identify the preamble features as an “intended use,” and do not give the preamble recited features proper patentable weight because the preamble is not a claim limitation.  According to MPEP 2111.02 (II), “the preamble only to state a purpose or intended use of the invention, the preamble is not a claim limitation”  (See Pitney Bowes, Incorporated v. Hewlett-Packard Company, 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165, Federal Circuit 1999; See Rowe v. Dror, 112 F 3.d 473, 478, 42 USPQ2d 1550, 1553, Federal Circuit 1997; See also In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)), “preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim” (See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81) and “the court held that the intended use of hair cutting was of no significance to the structure and process of making” (See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459, CCPA 1963).  To ensure all Primary Examiners, SPEs, and Attorneys give the preamble features proper patentable weight, Applicant should rewrite the feature(s) recited in the preamble into limitation(s) to receive proper patentable weight from all future reviewers.  For the reasons explained, I will not consider the features recited in the preamble when determining allowance.  The same is in claim 10.

Paper Submitted
7.	It is hereby acknowledged that the following papers have been received and placed of record in the file:
a.	Information Disclosure Statement as received on June 25, 2019 was considered.

Claim Interpretation

8.	Claim 1 recites “fixed cycle.”   Specification [0048] states “the ‘relevant packets’ are packets transmitted at equal time intervals.”  Based on the specification explanation of “fixed cycle,” “fixed cycle” can be interpreted in any of the following ways… any packets that arrive as part of a session, within a session timeout limit, at an average arrival time, particular flow, particular source, etc. have a same arrival time/interval.   As clarifying support, according to prior art Miller et al. (US 6873627) (col 14 lines 37-49) states “the session rule set is configured based on information in the packet and is used for subsequent packets set by the sender to the receiver” and “the session timeout may be used to determine much time a system will allocate to forwarding content from a sender to a group of receivers.”  Based on the non-specifically recited “fixed cycle,” a typical the session occurs during a time that is within a time-out period of time.  This interpretation of the non-specific “fixed cycle” being a session is applied to all the claims.

9.	Claim 1 recites “infer a packet format.”  Specification [0053] states “one common packet format 28 is inferred for the packets that have been classified into the same packet group” and “the packet format 28 that has been inferred, as an output.”   According to Miller et al. (US 6873627) (col 4 lines 46-62) states “sending packets over a computer network, comprising (a) receiving a packet sent by a sender to at least one receiver, the packet comprising a parameter relating to a multicast announce address; (b) associating a forwarding rule set with packet if the parameter has a defined value; (c) using the forwarding rules set to determine if any of the at least on destination address associated with the multicast announce address corresponds to a receiver that has a receiver format that must be converted, where the forwarding rules set defines when a packet should be converted from a sender format to a receiver format before forwarding the packet.”  Also, Miller (col 14 lines 37-49) states “the session rule set is configured based on information in the packet and is used for subsequent packets set by the sender to the receiver” and “the session timeout may be used to determine much time a system will allocate to forwarding content from a sender to a group of receivers.”  Other formats as according to Muramoto can be “normal”, “audio packet,” “audio distribution,” etc.  Based on the non-specifically recited “infer a packet format,” the claim can be merely satisfied by any of “sender format,” “receiver format,” “normal,” “audio packet,” etc.  This interpretation of “infer a packet format” is applied to all the claims.

10.	Claim 1 recites “packet group.”  Specification [0036] states “generating the first time series data 29 from the packet data set,” and [0055] states “classified into the same packet group” and “by classifying each packet according to the communication cycle, the packets having the same purpose and the same feature can be identified.”  Clearly, based on specification explanation, the recited “packet group” is not meant to be a particular group of devices or users.  It is focused on a group of packets which are classified via many different ways as explained by the prior art.  This interpretation is applied to all the claims.


Claim Rejections - 35 USC § 101
11.         35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.       Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. See MPEP § 2106.01.
Claim 10 recites "a computer readable medium having a packet format inference program to cause a computer to execute.”  However, such a broad description suggests other mediums that are not tangible since such a medium and other mediums of the like do not fall into the statutory categories of "process", "machine", "manufacture" and "composition of matter."
This 101 rejection can be overcome by simply amending the respective claims to recite a “non-transitory” computer readable medium, instead.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al., US Pub 20140198803, hereinafter Dalal, and in view of Muramoto et al., US Pub 20070214501, hereinafter Muramoto.

15.	Regarding claim 1, Dalal teach a packet format (“relevant packet characteristics”) inference (“inspection”) apparatus (“scheduler 150 can be capable of packet inspection and identifying relevant packet characteristics” [0031]) comprising:
processing circuitry (“hardware and methods suitable to act as a scheduling system”, “classification circuit” [0005])
to classify (“classify network packets”), among a plurality of packets (“packets from”) that have arrived, relevant packets transmitted in a fixed cycle (“session”, “current session”), as a packet group (“output ports”, “specific [] flow”, “packet flows”) having a same arrival cycle (“session flow”) (“classify network packets based on session metadata” [0006], “receiving packets and classifying them [] based on a defined arbitration and scheduling scheme” [0023], “packets of a session that are [] arbitrated out to output ports”, “packet flows” [0024],  “scheduler can manage traffic by segregating packets based on sessions”, “sessions are identified by metadata of the packets”, “state of the session”, “current session” [0026], “classifies packets into different incoming queues” [0028], “scheduler [] incoming packets into corresponding [] sessions based on examination of packet data” [0031], “packets belonging to a session” [0033], “incoming packets by categorize them according to flow using session metadata” [0074], “determines the a packet for a particular session” [0074], “packets from a certain source, relating to a certain traffic class, pertaining to a specific application or flow to a certain socket are referred to as part of a session flow and are classified using session metadata” [0095] [0106], “session metadata 308d can serve as the criterion by which packets are prioritized and scheduled” [0096]).
Dalal do not teach format feature, but in a similar field of endeavor Muramoto teach:
to infer (“is inspected”) a packet format (“normal”) for each packet group (“audio packet”) having the same arrival cycle (“average arrival time”) (“packet inspection section” [0118], “a message meaning acceptance of the session establishment request” [0125], “when a packet in a format [] is inspected as a packet of normal access”, “a packet format in audio distribution”, “packet sign of normal access in the audio packet (G.711 format)”, “average arrival time interval of past N [] packets is 20 ms” [0154]).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Dalal’s system that provides the user a “hardware and methods suitable to act as a scheduling system for a packet processing system” (Dalal [0005]) with the features of Muramoto’s system to provide “a packet filtering uint” (Muramoto [0003]).

The motivation being “substantial improvements in network service are made possible by systems that can flexibly process a data flow, recognize or characterize patterns in the data flow, and improve routing a processing decisions for the data flow” (Dalal [0003]) which includes  “session establishment request” (Muramoto [0125]) and “when a packet in a format [] is inspected as a packet of normal access”, “a packet format in audio distribution”, “packet sign of normal access in the audio packet (G.711 format)”, “average arrival time interval of past N [] packets is 20 ms” (Muramoto [0154]).

Conclusion
16.	The prior art made of record and not relied upon, but is considered pertinent to applicant's disclosure comprises:  
Buskirk et al., US Pub 20020191543 [0018] [0054] [0060] [0065] [0070] [0074]-to-[0078]; and
Miller et al. (US 6873627) col 4 lines 46-62, col 14 lines 37-49.

Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

17.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	March 23, 2021